DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 10, and 18 are directed toward a “A system comprising: first memory…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 10, 18 recite the abstract idea “…store user data for a user of a vehicle; a communication interface configured to: send a notification of un-authorized usage of the vehicle; receive a reply to the notification; send a status report that includes at least a portion of the user data; and receive a reply to the status report; and a controller configured to: determine that usage of the vehicle is un-authorized; in response to determining that usage of the vehicle is un-authorized, generate the notification; in response to receiving the reply to the notification, generate the status report; and in response to receiving the reply to the status report, delete the user data from the memory and close usage of the vehicle by the user..…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a theft or an unauthorized use of the vehicle that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based on an unauthorized use of the vehicle, and based on current information of the vehicle (i.e. a person observes a theft or an unauthorized use of the vehicle, to prevent unauthorized drivers to have access to the vehicle, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 10, and 18 also recite the abstract idea “…to close usage of the vehicle by the user…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a theft or an unauthorized use of the vehicle, and carry out steps to prevent unauthorized drivers to have access to the vehicle that they have stored in their memory.
Applicant’s independent claims 1, 10, and 18 also recite the abstract idea “…receive, over a network…send a request to the vehicle for a status report…receive the status report…store the user data in the first memory…send a communication…” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes and carry out steps to prevent unauthorized drivers to have access to the vehicle, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 10, and 18 recite an additional limitation including “…system comprising: first memory…second memory of the vehicle…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 10, and 18 recite further additional limitations including: “first memory…second memory”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 10, and 18 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 10, and 18  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 10, and 18 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-9 are dependent of claim 1 which is a system claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention). claims 11-17, and 19-20 are dependent of claims 10, 18 which are system claims, A system comprising: memory configured…(Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 2-9, 11-17, and 19-20 recite the limitation of  “the at least one processor is further configured to send…, the at least one processor is further configured to receive…, the at least one processor is further configured to update…, receiving…, performing at least one action to prepare the vehicle for closing usage…, in response to determining that usage of a vehicle…, collect data…, stores…, and wherein the at least one processor is further configured to: after performing the at least one action, receive a confirmation that the vehicle is ready for closing usage…” steps; in (claims 2-9, 11-17, and 19-20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “send…, receive…, update…, receiving…, performing…, determining…, performing…, receive…, stores…, and collect…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-9, 11-17, and 19-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,906,506 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10, and 18 of the instant application and claims 1, 7, and 14 of the US Patent No. 10,906,506 B2 (Please see the Table below):

Claims of US Pat. No. 10,906,506 B2 (hereinafter ‘506)
Claims of pending Application 17/158,957
Reasoning
1. A method implemented by a server, the method comprising: storing, by the server, new user data in memory at the server, wherein the new user data is associated with usage of a prior vehicle by a new user, the new user is associated with a booking of a vehicle, and the booking includes conditions on operation of the vehicle by the new user; generating, by the server, an authorization for usage of the vehicle by the new user, wherein memory of the vehicle stores prior user data for a prior user of the vehicle; after generating the authorization, causing, by the server, the vehicle to delete the prior user data from the memory of the vehicle; sending, by the server, the new user data to the vehicle for loading into the memory of the vehicle, wherein the vehicle is configured to download the new user data, and to constrain operation of the vehicle by the new user in accordance with the conditions of the booking; and after the prior user data is deleted, receiving, by the server, a notification that the vehicle has deleted the prior user data.
7. A method implemented by a server, the method comprising: storing, by the server, new user data in memory at the server, wherein the new user data is associated with operation of a prior vehicle by a new user, the new user is associated with a booking of a vehicle, and the booking includes conditions on operation of the vehicle by the new user; receiving, by the server from a client device of a user, a notification regarding termination of usage of the vehicle by the user; in response to receiving the notification, sending, by the server, a request to the vehicle for a status report regarding the vehicle; in response to the request, receiving, by the server, the status report; causing, by the server based on the status report, the vehicle to delete user data of the user from memory of the vehicle; subsequent to receiving the notification regarding termination of usage of the vehicle by the user, closing, by the server, usage of the vehicle by the user; and sending, by the server, the new user data to the vehicle for loading into the memory of the vehicle, wherein the vehicle is configured to download the new user data, and to constrain operation of the vehicle by the new user in accordance with the conditions of the booking.
A system comprising: at least one processor; and memory containing instructions configured to instruct the at least one processor to: store new user data in memory, wherein the new user data is associated with usage of a prior vehicle by a new user, the new user is associated with a booking of a vehicle, and the booking includes conditions on operation of the vehicle by the new user; authorize usage of the vehicle by the new user, wherein memory of the vehicle stores prior user data for a prior user of the vehicle; after authorizing the usage of the vehicle, cause the vehicle to delete the prior user data; send the new user data to the vehicle for loading into the memory of the vehicle, wherein the vehicle is configured to download the new user data, and to constrain operation of the vehicle by the new user in accordance with the conditions of the booking; and after the prior user data is deleted, receive a notification that the vehicle has deleted the prior user data.

system comprising: first memory configured to store data for a user of a vehicle; at least one processor configured to: receive, over a network, a notification of un-authorized usage of the vehicle; in response to receiving the notification, send a request to the vehicle for a status report that includes user data stored in second memory of the vehicle; receive the status report; in response to receiving the status report, store the user data in the first memory; and after storing the user data in the first memory, send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle, and to close usage of the vehicle by the user.
10. A system comprising: memory configured to store user data for a user of a vehicle; a communication interface configured to: send a notification of un-authorized usage of the vehicle; receive a reply to the notification; send a status report that includes at least a portion of the user data; and receive a reply to the status report; and a controller configured to: determine that usage of the vehicle is un-authorized; in response to determining that usage of the vehicle is un-authorized, generate the notification; in response to receiving the reply to the notification, generate the status report; and in response to receiving the reply to the status report, delete the user data from the memory and close usage of the vehicle by the user.
18. A system comprising: memory configured to store user data; and a controller configured to: in response to determining that usage of a vehicle by a user is un-authorized, send a notification to a server; in response to receiving a reply to the notification, generate a status report that includes the user data; send the status report to the server; receive a reply to the status report that requests closing usage of the vehicle; and in response to receiving the reply to the status report, delete the user data from the memory and close usage of the vehicle by the user.
Claims of ‘506 only differ from the instant application, in that the claims of ‘506  specify “the new user is associated with a booking of a vehicle, and the booking includes conditions on operation of the vehicle by the new user; generating, by the server, an authorization for usage of the vehicle by the new user, ”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘506. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '506.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Pub. No.: 2017/0297529 A1: hereinafter: “Hamilton”) in view of AVARY et al. (US Pub. No.: 2016/0128016 A1: hereinafter: “AVARY”).

          Consider claim 1:
                    Hamilton teaches system (See Hamilton, e.g., “…A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy…” of Abstract, ¶ [0003]-¶ [0005], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411) comprising: first memory configured to store data for a user of a vehicle (See Hamilton, e.g., “…The VCS may also interact with the “cloud” 203, or any other type of network of servers that may be utilized for different functions and services, to store that information…” of ¶ [0026]-¶ [0027], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); at least one processor configured to (See Hamilton, e.g., “…The vehicle server 209 may be able to connect to a government server or insurance server 211 to determine relevant actions needed to maintain the user's account for insurance and vehicle registration…” of ¶ [0029]-¶ [0030], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411): receive, over a network, a notification of un-authorized usage of the vehicle (See Hamilton, e.g., “The VCS may analyze data received from the cloud to determine if the vehicle information is appropriate 305. For example, the vehicle server 209 may send data to the vehicle recognizing that no action needs to be taken…determine if the policy is valid…policy is not valid, it may prevent the driver from using or driving the vehicle…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to receiving the notification, send a request to the vehicle for a status report that includes user data stored in second memory of the vehicle (See Hamilton, e.g., “The VCS itself may also analyze data communicated by the vehicle server 209 or cloud 203 to determine the status of the vehicle information and policies…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). 
                    Hamilton further teaches receive the status report (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to receiving the status report, store the user data (e.g., “…The server may receive vehicle data 403 upon establishing a connection. The server may also be able to send data to the vehicle that is stored remotely or accessed off-board…” of Fig. 3 steps 300-317, and Fig. 4 steps 400-411) in the first memory (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411), and after storing the user data in the first memory, send a communication that instructs the vehicle to disable driving (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411), and to close usage of the vehicle by the user (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). However, Hamilton does not explicitly teach send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle. 
                     In an analogous field of endeavor, AVARY teaches send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle (See AVARY, e.g., “…a command is sent to the vehicle to request additional information…a request may be emailed or communicated to the customer via the networked system to inquire if the vehicle has been sold, is missing, or has been temporarily loaned to another…the vehicle has been sold, such as at 255, the vehicle head unit is rest to factory and the data is wiped…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy) of the Hamilton for send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle, as taught by AVARY, according to known methods/systems to yield the ability to provide better security of data protection to original vehicle owners and enable subsequent owners to have a better experience with their ownership by using their own customer data.

          Consider claim 2:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hamilton teaches wherein the at least one processor is further configured to send, to a client device of the user, a communication regarding the closing usage of the vehicle (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).        

          Consider claim 3:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hamilton teaches wherein the at least one processor is further configured to receive, over a network from the vehicle, data regarding activity of the vehicle, the activity including navigation of the vehicle (See Hamilton, e.g., “…Additionally, other vehicle data may be sent form the vehicle 201 to the vehicle server 209, including vehicle data indicative of the vehicle's environment (e.g. GPS data, vehicle speed, acceleration data, gyroscope data, navigation data, route data…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 4:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hamilton teaches wherein a server includes the at least one processor, and the at least one processor is further configured to update a data record in a database of the server to close usage of the vehicle by the user (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits. The server may additionally use data communicated directly from a web portal 207 or smartphone 205 to determine if any errors still exits based on the updated data…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). 

         Consider claim 5:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 4. AVARY teaches wherein the data record is updated in response to confirming that the user data has been deleted from the second memory of the vehicle (See AVARY, e.g., “…At 320, once the user has indicated to ‘delete’ vehicle, a confirmation screen appears showing which vehicle(s) are selected for delete at 330 and a final confirmation screen seeking a user's reaffirmation that the deletion should proceed is set forth at 340…” of Abstract, ¶ [0038]-¶ [0044], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340). The motivation is to provide better security, protection, and peace of mind to the owners of the vehicles.

          Consider claim 6:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 1. In addition, Hamilton teaches wherein the at least one processor is further configured to: receive, from the vehicle, a communication indicating that the vehicle is not ready to close usage of the vehicle by the user (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to receiving the communication indicating that the vehicle is not ready to close usage, performing at least one action to prepare the vehicle for closing usage (See Hamilton, e.g., “…the error message that is output 317 may indicate that the driver currently utilizing the vehicle is not appropriate to be using the vehicle. For example, a user's insurance policy may not include coverage for the driver identified that is currently operating the vehicle…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).
       
          Consider claim 7:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 6. In addition, Hamilton teaches wherein the vehicle is not ready to close usage based on a door of the vehicle being open, or the vehicle being unlocked (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 8:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 6. In addition, Hamilton teaches wherein the at least one processor is further configured to: after performing the at least one action, receive a confirmation that the vehicle is ready for closing usage (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); and in response to receiving the confirmation, update a data record to close usage of the vehicle by the user (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 9:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 6. In addition, Hamilton teaches wherein closing usage of the vehicle includes disconnecting a client device of the user from the vehicle (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). AVARY also teaches (See AVARY, e.g., “…At 320, once the user has indicated to ‘delete’ vehicle, a confirmation screen appears showing which vehicle(s) are selected for delete at 330 and a final confirmation screen seeking a user's reaffirmation that the deletion should proceed is set forth at 340…” of Abstract, ¶ [0038]-¶ [0044], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340). The motivation is to provide better security, protection, and peace of mind to the owners of the vehicles.
 
                    
          Consider claim 10:
                    Hamilton teaches a system (See Hamilton, e.g., “…A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy…” of Abstract, ¶ [0003]-¶ [0005], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411) comprising: memory configured to store user data for a user of a vehicle (See Hamilton, e.g., “…The VCS may also interact with the “cloud” 203, or any other type of network of servers that may be utilized for different functions and services, to store that information…” of ¶ [0026]-¶ [0027], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); a communication interface configured to: send a notification of un-authorized usage of the vehicle (See Hamilton, e.g., “The VCS may analyze data received from the cloud to determine if the vehicle information is appropriate 305. For example, the vehicle server 209 may send data to the vehicle recognizing that no action needs to be taken…determine if the policy is valid…policy is not valid, it may prevent the driver from using or driving the vehicle…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); receive a reply to the notification (See Hamilton, e.g., “The VCS itself may also analyze data communicated by the vehicle server 209 or cloud 203 to determine the status of the vehicle information and policies…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); send a status report that includes at least a portion of the user data (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); and receive a reply to the status report (e.g., “…The server may receive vehicle data 403 upon establishing a connection. The server may also be able to send data to the vehicle that is stored remotely or accessed off-board…” of Fig. 3 steps 300-317, and Fig. 4 steps 400-411).
                     Hamilton further teaches and a controller configured to: determine that usage of the vehicle is un-authorized (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to determining that usage of the vehicle is un-authorized, generate the notification (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to receiving the reply to the notification, generate the status report (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); and in response to receiving the reply to the status report, disable driving and close usage of the vehicle by the user (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). However, Hamilton does not explicitly teach delete the user data from the memory and close usage of the vehicle by the user. 
                     In an analogous field of endeavor, AVARY teaches delete the user data from the memory (See AVARY, e.g., “…a command is sent to the vehicle to request additional information…a request may be emailed or communicated to the customer via the networked system to inquire if the vehicle has been sold, is missing, or has been temporarily loaned to another…the vehicle has been sold, such as at 255, the vehicle head unit is rest to factory and the data is wiped…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy) of the Hamilton for send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle, as taught by AVARY, according to known methods/systems to yield the ability to provide better security of data protection to original vehicle owners and enable subsequent owners to have a better experience with their ownership by using their own customer data.

          Consider claim 11:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hamilton teaches further comprising at least one sensor configured to collect data regarding operation of the vehicle (See Hamilton, e.g., “…The server may request vehicle data related to various vehicle policies, including insurance information, registration information, driver profile data, and other vehicle data (e.g. VIN, data from sensors, etc.)…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411), wherein the controller is further configured to cause the communication interface to send the collected data to a client device of the user (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).   

          Consider claim 12:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 11. In addition, Hamilton teaches wherein the notification of un-authorized usage is sent to a server (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411), and the controller is further configured to analyze the collected data using pattern recognition to support an artificial intelligence system on the server (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 13:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 12. In addition, Hamilton teaches wherein the at least one sensor includes a camera, and the pattern recognition is performed on image data from the camera (See Hamilton, e.g., “…utilized to take a picture of the vehicle registration and insurance information to send to the cloud 203. The cloud 203 may analyze the pictures to extract the vehicle registration data 202 and the insurance information data 204. The mobile device 205 may also work in conjunction with a vehicle 201 equipped with a VCS to send the vehicle registration data 202 and the insurance information data 204 to the cloud 203…” of¶ [0028], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

         Consider claim 14:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 11. In addition, Hamilton teaches wherein memory of the client device stores authorization credentials that permit the user to access the vehicle, and stores data regarding closing usage of the vehicle (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 15:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 10. In addition, Hamilton teaches wherein the memory is further configured to store configuration data associated with operation of the vehicle (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411), and closing usage of the vehicle includes updating the configuration data (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).

          Consider claim 16:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 15. AVARY teaches wherein the configuration data is associated with a booking of the vehicle made by the user prior to determining that the usage of the vehicle is un-authorized (See AVARY, e.g., “…At 320, once the user has indicated to ‘delete’ vehicle, a confirmation screen appears showing which vehicle(s) are selected for delete at 330 and a final confirmation screen seeking a user's reaffirmation that the deletion should proceed is set forth at 340…” of Abstract, ¶ [0038]-¶ [0044], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340). The motivation is to provide better security, protection, and peace of mind to the owners of the vehicles.

         Consider claim 17:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 10. AVARY teaches wherein the vehicle is not able to delete the user data due to a low power condition of the vehicle (e.g., if the power is low, off course, once power is restored, the function will be performed ), and deletion of the user data is requested after power is restored (See AVARY, e.g., “…At 320, once the user has indicated to ‘delete’ vehicle, a confirmation screen appears showing which vehicle(s) are selected for delete at 330 and a final confirmation screen seeking a user's reaffirmation that the deletion should proceed is set forth at 340…” of Abstract, ¶ [0038]-¶ [0044], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340). The motivation is to provide better security, protection, and peace of mind to the owners of the vehicles.

          Consider claim 18:
                    Hamilton teaches a system (See Hamilton, e.g., “…A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy…” of Abstract, ¶ [0003]-¶ [0005], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411) comprising: memory configured to store user data (See Hamilton, e.g., “…The VCS may also interact with the “cloud” 203, or any other type of network of servers that may be utilized for different functions and services, to store that information…” of ¶ [0026]-¶ [0027], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); and a controller configured to: in response to determining that usage of a vehicle by a user is un-authorized, send a notification to a server (See Hamilton, e.g., “The VCS may analyze data received from the cloud to determine if the vehicle information is appropriate 305. For example, the vehicle server 209 may send data to the vehicle recognizing that no action needs to be taken…determine if the policy is valid…policy is not valid, it may prevent the driver from using or driving the vehicle…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); in response to receiving a reply to the notification, generate a status report that includes the user data (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); send the status report to the server (See Hamilton, e.g., “…The server may utilize the updated data received from the VCS, as well as from other servers, insurance server or government server 211 to determine if any error exits…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042], and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411); receive a reply to the status report that requests closing usage of the vehicle (See Hamilton, e.g., “…The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411).
                     Hamilton further teaches and in response to receiving the reply to the status report, disable driving and close usage of the vehicle by the user (See Hamilton, e.g., “…If the server determines that there are errors or issues with the vehicle policy, the server may send an error message to the vehicle indicating such issue 411. The server may send a request to the vehicle to disable driving or lock-out the vehicle based upon the server detecting a vehicle policy…” of ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411). However, Hamilton does not explicitly teach delete the user data from the memory. 
                     In an analogous field of endeavor, AVARY teaches delete the user data from the memory (See AVARY, e.g., “…a command is sent to the vehicle to request additional information…a request may be emailed or communicated to the customer via the networked system to inquire if the vehicle has been sold, is missing, or has been temporarily loaned to another…the vehicle has been sold, such as at 255, the vehicle head unit is rest to factory and the data is wiped…” of Abstract, ¶ [0038]-¶ [0040], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A vehicle computer system, comprising a processor configured to identify a driver of a vehicle utilizing driver profile data received from a driver device communicating with the vehicle, and disable driving of the vehicle in response to the driver profile data and vehicle registration data received from a remote server indicating an issue with a vehicle policy) of the Hamilton for send a communication that instructs the vehicle to delete the user data from the second memory of the vehicle, as taught by AVARY, according to known methods/systems to yield the ability to provide better security of data protection to original vehicle owners and enable subsequent owners to have a better experience with their ownership by using their own customer data.

          Consider claim 19:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 18. AVARY teaches wherein the controller is further configured to receive the user data from the server at the time of booking by the user, and wherein the user data includes conditions on operation of the vehicle (See AVARY, e.g., “…At 320, once the user has indicated to ‘delete’ vehicle, a confirmation screen appears showing which vehicle(s) are selected for delete at 330 and a final confirmation screen seeking a user's reaffirmation that the deletion should proceed is set forth at 340…” of Abstract, ¶ [0038]-¶ [0044], and Fig. 2 elements 210-255,  Fig. 3 elements 300-340). The motivation is to provide better security, protection, and peace of mind to the owners of the vehicles.

          Consider claim 20:
                    The combination of Hamilton, AVARY teaches everything claimed as implemented above in the rejection of claim 19. In addition, Hamilton teaches wherein the controller is further configured to send at least one communication to the server regarding activity of the vehicle while being operated by the user (See Hamilton, e.g., “…Additionally, other vehicle data may be sent form the vehicle 201 to the vehicle server 209, including vehicle data indicative of the vehicle's environment (e.g. GPS data, vehicle speed, acceleration data, gyroscope data, navigation data, route data…” of ¶ [0030], ¶ [0032]-¶ [0038], ¶ [0040]-¶ [0042],and Fig. 2 elements 201-211, Fig. 3 steps 300-317, and Fig. 4 steps 400-411)
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Peeler (US Pub. No.: 2012/0173128 A1) teaches “A system and method for preventing a motor vehicle from being operated without required insurance is disclosed. The system comprises a vehicle-mounted device interlocked to the ignition, a driver, and insurance carrier, a policy, a credential, a wireless data network and a data service. The vehicle-mounted device accepts a credential issued by the insurance company to identify the insurance policy, driver, and vehicle. The device transmits the credential to the data service for evaluation on the current validity of the insurance and sends a response back to the vehicle-mounted device. The vehicle-mounted device selectively allows or disallows the vehicle to start, depending on whether required insurance is present.”

          Ogura et al.  (US Pub. No.: 2003/0033175 A1) teaches “A vehicle managing device is provided with a control station of a vehicle use shared system in which a user ID number is compared with an ID number registered on an ID terminal owned by the user. The vehicle managing device includes a reservation information storage unit which stores vehicle reservation information of the user so as to relate to the user ID number; a vehicle reservation confirmation unit which confirms a presence of a reservation made by the user on a vehicle the user wishes to use by retrieving the reservation information storage unit using the user ID number transmitted from the vehicle; and a vehicle rental control unit which, if it is determined that the user has made a reservation on another vehicle, cancels the reservation made by the user and instructs rental permission to the vehicle the user wishes to use.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667